Title: 11th.
From: Adams, John Quincy
To: 


       Breakfasted on board the Packet, which is to sail for L’orient next monday; from thence I went a shore on Long Island, and paid a visit to Madam de Marbois, which I ought to have done before. People here are much more attached to ceremony and etiquette than I expected to find them. I found Mr. Chaumont there and we read part of Phedre together. Mm. de Marbois speaks french very prettily: I return’d from the island with her husband. They were to dine at Genl. Knox’s. Dined at Mr. Gerry’s, 
         and at five o’clock went with Mr. Chaumont and visited Genl. Knox; who was vastly polite: told me he would have sent me a Card had he not supposed I was gone to Boston, and said I should have come without ceremony, and dined. There was a great deal of company there. Baron Steuben, a number of the delegates, and the president of Congress, the Dutch, Spanish, and French Ministers &c. Miss S. Livingston, is a wild girl. Mr. Chaumont went with Mr. de Marbois, and I return’d to town in his chaise; after which I went and spent the evening with several of our officers.
      